100 S.E.2d 321 (1957)
247 N.C. 226
Mrs. Blanche W. HUNTER
v.
M. L. FISHER, M. H. Clark, and H. S. Kimrey, t/a Waccamaw Oil Transport Company, and James M. Cameron, Original Defendants, and
Silas N. Hunter, Additional Defendant.
No. 240.
Supreme Court of North Carolina.
November 20, 1957.
*322 Blakeney & Alexander, Charlotte, by J. W. Alexander, Jr., Ernest W. Machen, Jr., Charlotte, for plaintiff, appellant.
Helms & Mulliss, James B. McMillan, Charlotte, for additional defendant Hunter, appellant.
Kennedy, Covington, Lobdell & Hickman, Charlotte, by Hugh L. Lobdell, Charlotte, for original defendants, appellees.
HIGGINS, Justice.
The trial of this cause developed into a contest between the plaintiff and the additional defendant on the one side and the original defendants on the other. Each sought to have the jury find the collision and resulting damages were caused by the negligence of the other. The evidence was voluminous and in conflict with respect to the traffic lights and the right of way. The jury found that both drivers were negligent. The evidence was sufficient to support the findings.
The assignment of error mainly relied upon by the plaintiff relates to the court's charge on the issue of damages. After reviewing in detail the evidence of plaintiff's injuries, the court charged:
"The rule of law * * * with respect to damages is as follows: If Mrs. Hunter is entitled to recover anything at all, she is entitled to recover as damages one compensation in a lump sum for all injuries past and prospective in consequence of the defendants' wrongful or negligent acts. These are understood to embrace indemnity for nursing and medical expenses and loss of time, if she had any loss of time, or loss from inability to perform ordinary labor if she had any such loss, and capacity to earn money. * * * She is to have a reasonable satisfaction, if she be entitled to anything at all, for loss of both bodily and mental powers, or for actual suffering both of body and mind which are the immediate and necessary consequence of the injury, and it is for the jury to say under all the circumstances what is a fair and reasonable sum which the defendants should pay the plaintiff by way of compensation for the injuries she has sustained. The age and occupation of the injured party * * * the nature and extent of her business * * * the value of her services, the amount she was earning * * * or whether she was employed or unemployed, are all matters properly to be considered by the jury in arriving at the amount of damages. The sum fixed by the jury should be such as fairly compensates her for injuries suffered in the past and those likely to occur in the future. The award is to be made on the basis of a cash settlement of the plaintiff's injuries, past, present and prospective."
The foregoing charge is in substantial compliance with the rule for the assessment of damages in cases of this character. Pascal v. Burke Transit Co., 229 N.C. 435, 50 S.E.2d 534; Owens v. Kelly, 240 N.C. 770, 84 S.E.2d 163; Mintz v. Atlantic Coast Line R. Co., 233 N.C. 607, 65 S.E.2d 120; Helmstetler v. Duke Power Co., 224 N.C. 821, 32 S.E.2d 611; Smith v. Thompson, 210 N.C. 672, 188 S.E. 395; Patrick v. Bryan, 202 N.C. 62, 162 S.E. 207; Campbell v. High Point, R., 201 N.C. 102, 159 S.E. 327; Cole v. Wagner, 197 N.C. 692, 150 S.E. 339, 71 A.L.R. 220; Mangum v. Atlantic Coast Line R., 188 N.C. 689, 125 S.E. 549; Murphy v. Suncrest Lumber Co., 186 N.C. 746, 120 S.E. 342; Batts v. Home Tel. Co., 186 N.C. 120, 118 *323 S.E. 893; Ledford v. Valley River Lumber Co., 183 N.C. 614, 112 S.E. 421.
The evidence was sufficient to support the finding the additional defendant was negligent in that he made a left turn in the original defendant's line of traffic without ascertaining the movement could be made in safety and that such negligence was one of the proximate causes of the accident and resulting injury to the plaintiff. Aldridge v. Hasty, 240 N.C. 353, 82 S.E.2d 331; Butner v. Spease, 217 N.C. 82, 6 S.E.2d 808; Smith v. Dillon Supply Co., 214 N.C. 406, 199 S.E. 392.
The trial judge reviewed the evidence and correctly charged on all essential features of the case. If additional instructions or amplification were desired by either appellant, request for them should have been made in apt time. Metcalf v. Foister, 232 N.C. 355, 61 S.E.2d 77. Reason to disturb the verdict does not appear.
On plaintiff's appealNo error.
On additional defendant's appealNo error.